Exhibit 99.2 1 NYSE MKT: ELLO 2 Disclaimer General: The information contained in this presentation is subject to, and must be read in conjunction with, all other publically available information, including our Annual Report on Form 20-F for the year ended December 31, 2013, and other filings that we make from time to time with the SEC. Any person at any time acquiring securities must do so only on the basis of such person’s own judgment as to the merits or the suitability of the securities for its purpose and only based on such information as is contained in such public filings, after having taken all such professional or other advice as it considers necessary or appropriate in the circumstances and not in reliance on the information contained in the presentation. In making this presentation available, we give no advice and make no recommendation to buy, sell or otherwise deal in our shares or in any other securities or investments whatsoever. We do not warrant that the information is either complete or accurate, nor will we bear any liability for any damage or losses that may result from any use of the information. Neither this presentation nor any of the information contained herein constitute an offer to sell or the solicitation of an offer to buy any securities. No offering of securities shall be made in the United States except pursuant to registration under the U.S. Securities Act of 1933, as amended, or an exemption therefrom. No offering of securities shall be made in Israel except pursuant to an effective prospectus under the Israeli Securities Law, 1968 or an exemption from the prospectus requirements under such law. Historical facts and past operating results are not intended to mean that future performances or results for any period will necessarily match or exceed those of any prior year. This presentation and the information contained herein are the sole property of the company and cannot be published, circulated or otherwise used in any way without our express prior written consent. Information Relating to Forward-Looking Statements: This presentation contains forward-looking statements that involve substantial risks and uncertainties. All statements, other than statements of historical facts, included in this presentation regarding our plans and the objectives of management are forward-looking statements. The use of certain words, including the words “estimate,” “project,” “intend,” “expect,” “believe” and similar expressions are intended to identify forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and the Israeli Securities Law, 1968. We may not actually achieve the plans, intentions or expectations disclosed in our forward-looking statements and you should not place undue reliance on our forward-looking statements. Various important factors could cause actual results or events to differ materially from those that may be expressed or implied by our forward-looking statements. These risks and uncertainties associated with our business are described in greater detail in the filings we make from time to time with SEC, including our Annual Report on Form 20-F. The forward-looking statements are made as of this date and we do not undertake any obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. 3 Corporate Profile NYSE MKT; TASE ELLO Share Price (September 30, 2014) Market Cap (September 30, 2014) $ 105.7 M Shares Outstanding 10.7 M FY 2013 Revenue $13.0 M FY 2013 Adjusted EBITDA* $6.6 M Revenue for the nine months ended September 30, 2014 $12.7 M Adjusted EBITDA for the nine months ended September 30, 2014 * $10.4 M Cash (September 30, 2014) $30 M *See appendix A 4 Company Overview Ellomay operates in the energy and infrastructure sectors, including renewable and clean energy, and aims to exploit attractive yield to risk ratios. Current management/controlling shareholders took control of a public shell with approximately $80M of cash and began investing/operating in the energy and infrastructure sectors in 2010. In January 2014, the Company raised $34.3 million by issuing 10-year, 4.6% debentures in Israelto add to the capital base for investments. In June 2014, the Company expanded the Series A Debentures in a private placement to Israeli classified investors, in consideration for $23 million. Asset Summary: Italy 12 PV Plants, totalinginstalled capacity of approximately 22.6 MWp, currently estimated annual revenues of approximately EUR 9.5 million. Spain 4 PV Plants, totalinginstalled capacity of approximately7.9 MWp, of which approximately 5.6 MWp are wholly owned and approximately 2.3 MWp are 85% owned. Currently estimated annual revenues of approximately EUR 2.8 million. Dorad7.5% interest in a i-Fuel/Natural Gas Power Station (about 6-8% of Israel’s power capacity), with an option to increase holdings to approximately 9.4% interest. History: Entrance to Italian PV Market (acquisitions 2010 - 2013) Acquired equity interest in Dorad Listing in NYSE MKT Public Debenture Issuance (il A- ,Maalot S&P IL) Listing in TASE Entrance to Spanish PV Market Commencement of Dorad’s Commercial Operations (840MW) Acquisition of 3 PV plants in Spain 5 The public Shlomo Nehama Kanir Partnership *Mr. Shlomo Nehama owns the shares of Ellomay directly and indirectly. A shareholders agreement was signed between Kanir partnership and a company controlled by Shlomo Nehama that holds 33.2%of Ellomay’s shares** Kanir partnership is controlled by Mr. Ran Fridrich andMr. Hemi Raphael . Kanir’s holdings percentage includes holdings by Ran Fridrich and Hemi Raphael directly and indirectly of 1.1% and 4.3%, respectively. Mor brothers who hold the shares of one of Kanir’s limited partners, hold 3.8% directly and indirectly. *** Ellomay owns 85% of one of the Spanish PV plants (with an aggregate installed capacity of approximately 2.3 MW). Shareholders agreement* PV Dorad is Israel's largest private power plant (approximately 840MW representing approximately 6% of Israel electricity capacity), began commercial operation in May 2014. The power plant is bi-fuel and powered by natural gas. Corporate Structure **31.4% 37.6% 27.2% 7.5% 16 PV plants in Italy and Spain***, with an aggregate capacity of approximately 30.5 MW 100% 6 Portfolio Summary Spain (PV) Italy (PV) Israel (Gas Turbines) Installed Capacity 7.9 MWp 22.6 MWp 840 MW % Ownership 85%-100% 100% 7.5%* Cost of Property, Plant and Equipment as of September 30, ~ $23.5 M ~ $89.2M Total capital expenditure in connection with the investment in Doradas of September 30, 2014 ~ $28M** License Expiration 2040-2041 ~ 2031 # of Power Plants 4 12 1 *Ellomay has an option to increase its indirect holdings to approximately 9.4% **Ellomay’s part of the total investment in the Dorad power plant (overall Capex of the plant is approximately $1.2 Billion) 7 Growing Capacity of Ellomay’s PV Portfolio 8 Italian PV Market The Italian government adopted the European most common incentive scheme- Feed In Tariff (FiT). The energy authority in Italy (GSE) pays a long-term nominal rate per every kilo-watt hour that is produced by a PV plant on top of the price of electricity the PV plant receives on electricity that is transferred to the grid . FiT rate depends on: •Connection date •Size of the plant •Location •The FiT is guaranteed for 20 years, starting at the connection date. * Italy has high level of radiance in European terms (1,200-1,600 kWh/kWp). The most attractive regions are in the center and south of Italy, where the radiance is the highest and the regional regulation is less stringent. *Please see further details below 9 PV Plants in Italy Project name Installed Capacity (kWp) Acquisition Year Acquisition Cost per MWp (in millions) Technology Region 2014 FIT* Eurocent/KWh Del Bianco 2.9€ Fix Marche Costantini 2.9€ Fix Marche Giacchè 3.8€ Trackers Marche Massaccesi 3.8€ Trackers Marche Troia 8 3.5€ Fix Puglia Troia 9 3.5€ Fix Puglia Galatina 3.9€ Fix Puglia Pedale 3.95€ Trackers Puglia D’angella 3.25€ Fix Puglia Acquafresca 3.25€ Fix Puglia Soleco 2.0€ Fix Veneto Tecnoenergy 2.0€ Fix Veneto * All plants are connected to the Grid and a remuneration period of 20 years from connection to the grid. In addition to the FiT payments, the plants are entitled to sell the electricity in the SPOT price, approximately 5 Eurocents/KWh. Pursuant to new Italian legislation adopted in August 2014, a decrease of approximately 8% inthe FiT guaranteed to the plants will be implemented commencing on January 1, 2015. 10 PV Plants in Spain *Ellomay owns 85% of the plant Project name Installed Capacity (kWp) Date Acquired Acquisition Cost per MWp (millions) Technology Connection Date Location Remuneration period Expected annual revenues (€ thousand) Rodríguez I July 2014 1.55€ Fix November Murcia 30 years ~ 570 Rodríguez II July 2014 1.78€ Fix November Murcia 30 years ~ 960 Fuente Librilla July 2014 1.68€ Fix June 2011 Murcia 30 years ~ 470 Rinconada II * July 2012 2.40€ Fix July 2010 Cordoba 30 years ~ 800 11 Ellomay indirectly holds a 7.5% interest in Dorad, and also holds an option to purchase an additional interest of approximately 1.9%. As of today, Dorad is the largest private power station in Israel, with installed capacity of approximately 840 MW. The station is bi-fuel and powered by natural gas. The cost of the project is approximately US$ 1.2 billion. The project has secured one of the largest project finance facilities in Israel of over US$ 1 billion. The financing facility was led by Israel's largest banks and institutional investors. The power station is located in the vicinity of Ashkelon, Israel. Dorad Energy 12 Dorad Energy Electricity is sold directly to end-users and to the national distribution network at competitive rates. The station, that was declared a national infrastructure project by the Israeli Prime Minister, is operational and connected to the grid. The station was commercially operated and began producing electricity in full capacity in May 2014. Ellomay’s share of income of Dorad for the nine months ended September 30, 2014 was approximately $1.7 million. 13 Financial Summary (US$ in thousands) December 31, 2012 December 31, 2013 September 30, 2014 (unaudited) Cash and cash equivalent Short-term restricted cash Long-term restricted cash Investment in Dorad Total assets Total liabilities Total equity (US$ in thousands) For the year ended December 31 For the year ended December 31 For the 9 months ended
